    Case 6:19-cv-06189-MAT-MJP Document 6 Filed 05/06/19 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


GEORGE WISHART,

                                Plaintiff,                      ANSWER

                          -against-                             19-CV-6189

PETER WELKLEY, et al.,

                                Defendants.


Served Defendants, by their attorney Letitia James, Attorney General of the State of New

York, Hillel Deutsch, Assistant Attorney General, of counsel, as and for an Answer to the

Complaint filed in the above matter:

                1.      Deny the allegations of the Complaint which allege in any manner

that their actions resulted in a deprivation of the Plaintiff’s constitutional rights.

                2.      Deny the commission or awareness of, or responsibility for, any acts

of omission or commission relative to Plaintiff’s allegations constituting a violation of any

rule, regulation, directive, policy, or statute of the State of New York, or the United States,

or the Constitution of either, which would confer jurisdiction upon this Court pursuant to

28 U.S.C. §§1331 and 1343.

                3.      Deny Plaintiff has alleged facts, actions, occurrences, or omissions

sufficient to establish a claim for equitable or monetary relief, or a cause of action against

them pursuant to 42 U.S.C. §1983.

                4.      Deny the allegations of paragraphs 1, 39, 41, 42, 43, 44, 46, 47, 48,

50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 66, 67, 69, 72, 73, 74, 76, 77, 78,
    Case 6:19-cv-06189-MAT-MJP Document 6 Filed 05/06/19 Page 2 of 5




79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101,

102, 103, 104, 105, 106, 107, 108, 109, 110, and 111 of the Complaint.

                5.      Admit the allegations of paragraphs 7 and 38 of the Complaint.

                6.      Have insufficient information to admit or deny the allegations of

paragraphs 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29,

30, 31, 32, 33, 34, 35, 36, 37, 40, 45, 49, 65, 68, 70, 71, and 75 of the Complaint.

                7.      State that the paragraphs 2, 3, 4, 5, and 6 of the Complaint contain

legal conclusions to which no response is needed.

                8.      Deny each and every other allegation not heretofore admitted,

denied, or otherwise controverted.

                        AS AND FOR A FIRST, SEPARATE AND
                        COMPLETE AFFIRMATIVE DEFENSE,
                              DEFENDANTS ALLEGE:

                9.      The Complaint fails, in whole or in part, to state a claim upon which

relief can be granted against it.

                      AS AND FOR A SECOND, SEPARATE AND
                       COMPLETE AFFIRMATIVE DEFENSE,
                             DEFENDANTS ALLEGE:

                10.     This action is barred, in whole or in part, by collateral estoppel or

res judicata.

                       AS AND FOR A THIRD, SEPARATE AND
                       COMPLETE AFFIRMATIVE DEFENSE,
                             DEFENDANTS ALLEGE:

                11.     The Defendants, at all times relevant hereto, acted without malice

and under the reasonable belief that their actions were proper and in accordance with

existing law and did not violate any of the Plaintiff’s rights.
     Case 6:19-cv-06189-MAT-MJP Document 6 Filed 05/06/19 Page 3 of 5




               12.     Consequently, the Defendants are entitled to qualified immunity.

                     AS AND FOR A FOURTH, SEPARATE AND
                      COMPLETE AFFIRMATIVE DEFENSE,
                            DEFENDANTS ALLEGE:

               13.     That this action is barred, in whole or in part, by the Eleventh

Amendment to the United States Constitution.

                       AS AND FOR A FIFTH, SEPARATE AND
                       COMPLETE AFFIRMATIVE DEFENSE,
                             DEFENDANTS ALLEGE:

               14.     Plaintiff has failed to exhaust administrative remedies as to some or

all of the allegation of the Complaint.

                       AS AND FOR A SIXTH, SEPARATE AND
                       COMPLETE AFFIRMATIVE DEFENSE,
                             DEFENDANTS ALLEGE:

               15.     The doctrine of respondeat superior does not apply in actions brought

pursuant to 42 U.S.C. §1983, and bars relief to the Plaintiff.

                     AS AND FOR A SEVENTH, SEPARATE AND
                       COMPLETE AFFIRMATIVE DEFENSE,
                             DEFENDANTS ALLEGE:

               16.     Plaintiff has failed to request any appropriate or cognizable form of

relief.
    Case 6:19-cv-06189-MAT-MJP Document 6 Filed 05/06/19 Page 4 of 5




               WHEREFORE, Defendants pray that judgment be entered dismissing the

Complaint in all respects and that Defendants be awarded reasonable costs and attorneys’

fees and for such other and further relief as may be just, proper, and equitable.

Dated: May 6, 2019
       Rochester, New York

                                      LETITIA JAMES
                                      Attorney General of the State of New York
                                      Attorney for Served Defendants


                                       s/ Hillel Deutsch
                                      HILLEL DEUTSCH
                                      Assistant Attorney General of Counsel
                                      NYS Office of the Attorney General
                                      144 Exchange Boulevard, Suite 200
                                      Rochester, New York 14614
                                      Telephone: (585) 546-7430
                                      hillel.deutsch@ag.ny.gov
     Case 6:19-cv-06189-MAT-MJP Document 6 Filed 05/06/19 Page 5 of 5




                             CERTIFICATE OF SERVICE

       I certify that on May 6, 2019, I electronically filed the foregoing Answer to

Complaint on behalf of Served Defendants with the Clerk of the District Court using

CM/ECF system, which sent notification of such filing to the following:

1.     Joshua S. Moskovitz
       Bernstein Clarke & Moskovitz PLLC
       11 Park Place
       Suite 914
       New York, NY 10007

2.     Robert Howard Rickner
       Rickner PLLC
       233 Broadway
       Suite 2220
       New York, NY 10279


And, I hereby certify that I have mailed, by the United States Postal Service, the document

to the following non-CM/ECF participant(s):

1.     n/a



                                     LETITIA JAMES
                                     Attorney General of the State of New York
                                     Attorney for Served Defendants

                                      s/ Hillel Deutsch
                                     HILLEL DEUTSCH
                                     Assistant Attorney General of Counsel
                                     NYS Office of the Attorney General
                                     144 Exchange Boulevard, Suite 200
                                     Rochester, New York 14614
                                     Telephone: (585) 546-7430
                                     hillel.deutsch@ag.ny.gov
